Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US18/32742, filed on 5/15/2018.
Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 5, filed 09/21/2021, with respect to claim objections have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 06/17/2021 has been withdrawn because the claim has been amended. 
Applicant’s arguments, see pages 5 to 9, filed 09/21/2021, with respect to 35 U.S.C 112 b have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 06/17/2021 have been withdrawn in light of the amended claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:  recites z, y, and z axes and the examiner is unsure if the applicant meant x, y, and z axes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
a device configured to position the laser beam generator in claim 12.  The device is a nonce terms and do not provide structure to complete the function disclosed in the claim 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 recite the limitation "the laser".  There is insufficient antecedent basis for this limitation in the claim. It is interpreted to be the laser beam disclosed in claim 1.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2868421 A1 (hereinafter “HOSSEINI”). 
Regarding claim 1, HOSSEINI teaches A method for forming a cleaved surface of a diamond (abstract, A non-ablative laser machining method and apparatus for cutting facets of a diamond) and further discloses the method comprising: forming an initial cleave line (orifice 154; fig. 27 shows the successive creating of orifices to form a cleave line analogous to the instant application) in the diamond, which is located in an x-y-z coordinate system having orthogonal z, v, and z axes, by scanning, in an x direction of the coordinate system (fig. 27 shows a depiction of the laser movement in a first direction as successive beam position during translation), a laser beam extending through the diamond from a first surface of the diamond located in a first plane parallel to an x-y plane in the coordinate system to a second surface of the diamond (page 7 lines 15 to 20 disclose refocusing as the incident beam 2 travels through the material; fig. 14 shows the distributed focus beam passing through the material having multiple focal waists within the material; page 9 lines 21 to 42 disclose the multiple focal waists being on the top and bottom of the material; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side) located in a second plane parallel to the first plane and spaced in a z direction of the coordinate system from the first plane (par. ; and forming a plurality of additional cleave lines in the diamond by incrementally repositioning the laser beam in a y direction in the coordinate system along a cleaving surface and scanning (par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side and as well teaches tightly spaced orifices 150 to 154 which are analogous to incrementally reposition the laser beam in a y direction because they extend through the diamond in the y direction), in the x direction, the laser beam at each incremental position, wherein the initial cleave line and the plurality of additional cleave lines comprise cracks extending from the first surface to the second surface that define the cleaved surface of the diamond (page 13 lines 30 to 32 disclose creating multiple orifices to form a plain of cleavage; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side and as well teaches tightly spaced orifices 150 to 154 which are analogous to incrementally reposition the laser beam in a x direction because they are spaced in the x direction).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include the method comprising: forming an initial cleave line in the diamond, which is located in an x-y-z coordinate system having orthogonal z, v, and z axes, by scanning, in an x direction of the coordinate system, a laser beam extending through the diamond from a first surface of the diamond located in a first plane parallel to an x-y plane in the coordinate system to a second surface of the diamond located in a second plane parallel to the first plane and spaced in a z direction of the coordinate system from the first plane; and forming a plurality of additional cleave lines in the diamond by incrementally repositioning the laser beam in a y direction in the coordinate system along a cleaving surface and scanning, in the x direction, the laser beam at each incremental position, wherein the initial cleave line and the plurality of additional cleave lines comprise cracks extending from the first surface to the second surface that define the cleaved surface of the diamond, as suggested and taught by HOSSEINI, for the advantage for machining diamonds produces less waste and allows for more intricate cuts (page 2 lines 53 and 54).


Regarding claim 2, HOSSEINI teaches the method of claim 1 as discussed above and further discloses further comprising focusing the laser such that a fluence differential between a first fluence level at the front surface and a second fluence level at the back surface prevents at least one of graphitization and ablation from occurring on the front surface (page 7 lines 52 to 55).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that further comprising focusing the laser such that a fluence differential between a first fluence level at the front surface and a second fluence level at the back surface prevents at least one of graphitization and ablation from occurring on the front surface, as suggested and taught by HOSSEINI, for the purpose of providing the advantage such that the fluence level required for ablative machining will be exhausted at the desired depth (Hosseini page 2 line 54 to 55).


The method of claim 1 as discussed above and further discloses further comprising forming a plurality of textured regions in the second surface by translating a pulsed laser beam across the second surface (par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side thus it would be obvious that the formation of these orifices will create a texture on the surfaces in which they start and end), wherein the plurality of textured regions form a pattern (page 14 lines 20 to 22; Hosseini teaches as discussed herein, the face of the cut in the diamond need not be planar as it may be cut in geometric patterns (i.e. conical) by manipulation of the relationship between the laser beam and the glass substrate).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that further comprising forming a plurality of textured regions in the second surface by translating a pulsed laser beam across the second surface, wherein the plurality of textured regions form a pattern, as suggested and taught by Hosseini, for the purpose of providing a means to advantageously enhance its (the diamond’s) reflectivity (Hosseini page 14 line 25). 

Regarding claim 5, HOSSEINI teaches the method of claim 1 as discussed above and further discloses further comprising forming a scribe line with the laser along the second surface of the diamond (page 6 lines 12 to 20 teach scribing and further teach the ability to perform the action above, below or within the target material).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that further comprising forming a scribe line with the laser along the second surface of the diamond, as suggested and taught by HOSSEINI, for the purpose of advantageously providing fast, reliable and economical non-ablative laser machining technique to initiate orifices (Hosseini page 6 lines 7 to 9).

Regarding claim 6, HOSSEINI teaches The method of claim 5 as discussed above.  HOSSEINI further teaches wherein the scribe line joins origins of at least two cleave lines (par. 23 and 24 teaches prior art to be laser processing using laser ablation and the desire to machine a slot 16 into the diamond before laser processing which is analogous to scribing, this, coupled with the laser drilling, or fill mentation, taught in page 13 lines 30 and 31, “here not need be a single cut or scribe made in a gemstone to effect the formation of a facet” is analogous to forming a scribe line between tightly spaced orifices 150 to 154).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the scribe line joins origins of at least two cleave lines, as suggested and taught by HOSSEINI, for the purpose of providing a method to advantageously allow for smoother cut faces, minimal micro-crack propagation, longer/deeper orifice creation, non-tapered orifices, nonlinear absorption, orifices with a consistent internal diameter, minimized entrance distortion and reduced collateral damage (par. 11).

Regarding claim 12, HOSSEINI teaches A laser system (figure 20; figure 25; laser 72) for nucleated cleaving of a diamond (abstract, A non-ablative laser machining method and apparatus for cutting facets of a diamond) the system comprising: a laser beam generator configured to produce a laser beam for nucleated cleaving (page 12 lines 3 and 4, Control ; a support comprising a device (X-Y scanner 80; laser scanning/position system 80, the servo-controlled stage 84 (positioning system for the diamond) configured to position the laser beam generator (page 12 lines 48 to 58); and a processor (processing unit 88) configured to control the support (figure 21; page 11 lines 54 to 58 and page 12 lines 1 to 17) and the laser beam generator to (figure 21; page 11 lines 54 to 58 and page 12 lines 1 to 17): form an initial cleave line in the diamond (orifice 154; fig. 27), which is located in an x-y-z coordinate system having orthogonal x, y, and z axes, by scanning the diamond in an x direction of the coordinate system with the laser beam (fig. 27 shows a depiction of the laser movement in a first direction as successive beam position during translation), the laser beam extending through the diamond from a first surface of the diamond located in a first plane parallel to an x-y plane in the coordinate system (page 7 lines 15 to 20 disclose refocusing as the incident beam 2 travels through the material; fig. 14 shows the distributed focus beam passing through the material having multiple focal waists within the material; page 9 lines 21 to 42 disclose the multiple focal waists being on the top and bottom of the material; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side), to a second surface of the diamond located in a second plane parallel to the first plane and spaced in a z direction of the coordinate system from the first plane (page 7 lines 15 to 20 disclose refocusing as the incident beam 2 travels through the material; fig. 14 shows the distributed focus beam passing through the material having multiple focal waists within the material; page 9 lines 21 to 42 disclose the multiple focal waists being on the top and bottom of the material; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices , form a plurality of additional cleave lines in the diamond by incrementally repositioning the laser beam in a y direction in the coordinate system along a desired cleaving surface (par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side and as well teaches tightly spaced orifices 150 to 154 which are analogous to incrementally reposition the laser beam in a y direction because they extend through the diamond in the y direction) and scanning the diamond in the x direction with the laser beam at each incremental position, and wherein the initial cleave line and the plurality of additional cleave lines comprise cracks extending from the first surface to the second surface that define the cleaved surface of the diamond (page 13 lines 30 to 32 disclose creating multiple orifices to form a plain of cleavage; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side and as well teaches tightly spaced orifices 150 to 154 which are analogous to incrementally reposition the laser beam in a x direction because they are spaced in the x direction). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include A laser system for nucleated cleaving of a diamond the system comprising: a laser beam generator configured to produce a laser beam for nucleated cleaving; a support comprising a device configured to position the laser beam generator; and a processor configured to control the support and the laser beam generator to: form an initial cleave line in the diamond, which is located in an x-y-z coordinate system having orthogonal x, y, and z axes, by scanning the diamond in an x direction of the coordinate system with the laser beam, the laser beam extending through the diamond from a first surface of the diamond located in a first plane parallel to an x-y plane in the coordinate system, to a second surface of the diamond located in a second plane parallel to the first plane and spaced in a z direction of the coordinate system from the first plane, form a plurality of additional cleave lines in the diamond by incrementally repositioning the laser beam in a y direction in the coordinate system along a desired cleaving surface and scanning the diamond in the x direction with the laser beam at each incremental position, and wherein the initial cleave line and the plurality of additional cleave lines comprise cracks extending from the first surface to the second surface that define the cleaved surface of the diamond, as suggested and taught by HOSSEINI, for the purpose of for the advantage for machining diamonds produces less waste and allows for more intricate cuts (page 2 lines 53 and 54). 

Regarding claim 13, HOSSEINI teaches the system of claim 12 as discussed above and further discloses wherein the laser beam generator is selected from the group consisting of pulsed lasers, frequency-doubled lasers, visible-wavelength lases, and solid-state lasers (page 8 lines 6 to 9, Hosseini discloses the use of a burst pulse laser system capable of generating a beam comprising a programmable train of pulses containing from 1 to 50 sub pulses within the burst pulse envelope.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the laser beam generator is selected from the group consisting of pulsed lasers, frequency-doubled lasers, visible-wavelength lases, and solid-state lasers, as suggested and taught by HOSSEINI, for the purpose of providing a means to advantageously accomplish photoacoustic compression machining (Hosseini page 8 line 4).

Regarding claim 15, HOSSEINI teaches the system of claim 12 as discussed above.  Though HOSSEINI does not teach wherein the processor (processing unit 88)  is configured to control the laser beam generator (figure 21; page 11 lines 54 to 58 and page 12 lines 1 to 17) to generate a textured region in the second surface by translating a pulsed laser beam across the second surface (orifice 154; fig. 27; page 14 lines 20 to 22; Hosseini teaches as discussed herein, the face of the cut in the diamond need not be planar as it may be cut in geometric patterns (i.e. conical) by manipulation of the relationship between the laser beam and the glass substrate; page 13 lines 30 to 32 disclose creating multiple orifices to form a plain of cleavage; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side and as well teaches tightly spaced orifices 150 to 154 which are analogous to incrementally reposition the laser beam in a x direction because they are spaced in the x direction) and wherein the initial cleave line originates at the textured region, (page 13 lines 30 and 31, here not need be a single cut or scribe made in a gemstone to effect the formation of a facet; par. 71 teaches creating tightly spaced orifices to form a plane of cleavage and figure 27 shows these orifices extending all the way through the diamond from a front side to a back side thus it would be obvious that the formation of these orifices will create a texture on the surfaces in which they start and end).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the processor is configured to control the laser beam generator to generate a textured region in the second surface by translating a pulsed laser beam across the second surface and wherein the initial cleave line originates at the textured region,   as . 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI EP 2868421 A1 (hereinafter “HOSSEINI”) in view of  WORT 2015/0224594 (hereinafter “WORT”). 

Regarding claim 4, HOSSEINI teaches The method of claim 1 as discussed above.  HOSSEINI does not teach wherein the laser produces a graphite layer along each of the cleave lines. Along the same field of endeavor of cutting super-hard materials (Wort par. 2), WORT teaches wherein the laser produces a graphite layer along each of the cleave lines (par. 73; par. 78; claim 22).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HOSSEINI reference, such that wherein the laser produces a graphite layer along each of the cleave lines, as suggested and taught by WORT, for the purpose of being a result advantageously using Lower voltages (accelerating voltages) reduce penetration depth and scattering of high energy electrons therefore allowing a finer, smoother cut (Wort par. 58).

Regarding claim 14, HOSSEINI teaches the system of claim 12 as discussed above.  HOSSEINI does not teach wherein a graphite layer is formed along the initial cleave lines and the plurality of additional cleave lines. Along the same field of endeavor of cutting super-hard materials (Wort par. 2), WORT teaches wherein a graphite layer is formed along the initial cleave lines and the plurality of additional cleave lines (par. 73; par. 78; claim 22; WORT discloses the claimed invention except for the duplication. It would have been obvious to wherein a graphite layer is formed, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the graphite layer in each of the additional cleave lines for the purpose of allowing for using Lower voltages (accelerating voltages) reduce penetration depth and scattering of high energy electrons therefore allowing a finer, smoother cut (Wort par. 58) because the creation of graphite is a matter of repeating a set of laser parameters such that the diamond is ablated during the cutting or scribing process).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HOSSEINI reference, such that wherein a graphite layer is formed along the cleave lines, as suggested and taught by WORT, for the purpose of being a result advantageously using Lower voltages (accelerating voltages) reduce penetration depth and scattering of high energy electrons therefore allowing a finer, smoother cut (Wort par. 58).

Claims 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI EP 2868421 A1 (hereinafter “HOSSEINI”) in view of  Patton US 20030121897 A1 (hereinafter “Patton”). 

Regarding claim 7, HOSSEINI teaches the method of claim 1 as discussed above and further discloses list any claim.  HOSSEINI does not teach further comprising fabricating at least one textured region on the second surface of the diamond, wherein fabricating the at least one textured region includes translating a pulsed laser beam across the second surface. Along the same field of endeavor of a method and system for forming unique micro discrete indicia on a gemstone such as a diamond (Patton par. 1), Patton teaches further comprising fabricating at least one textured region on the second surface of the diamond, wherein fabricating the at least one textured region includes translating a pulsed laser beam across the second surface (par. 32 discloses the method for producing the micro discrete indicia15, which is also a texture, on the gemstone 20 and par. 33 and figure 2c disclose and show the method being performed on the bottom side of the gemstone 20 that includes translating the laser beam across the surface to receive the texture).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HOSSEINI reference, such that further comprising fabricating at least one textured region on the second surface of the diamond, wherein fabricating the at least one textured region includes translating a pulsed laser beam across the second surface as suggested and taught by Patton, for the purpose of advantageously providing a means and location to texture a surface such that when placed on the gemstone but not detract from the original appearance as viewed under normal viewing conditions (Patton par. 34). 

Regarding claim 8, HOSSEINI and Patton teach The method of claim 7 as discussed above and Patton further discloses wherein the at least one textured region includes a single textured region (indicia 15), for each cleaved surface of the diamond (par. 32, par. 33, and figures 2a, 2b, and 2c disclose indicia 15 being placed on different cleaved surfaces on a diamond).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the at least one textured region includes a single textured region, for each cleaved surface of the diamond, as suggested and taught by Patton, for the purpose of advantageously providing a means and location to texture a surface such that when placed on the 

Regarding claim 9, HOSSEINI and Patton teach the method of claim 8 as discussed above.  Though HOSSEINI and Patton do not teach wherein the initial cleave line originates from the textured region, Hosseini teaches the opposite (page 13 lines 30 and 31, here not need be a single cut or scribe made in a gemstone to effect the formation of a facet) which would be render the teachings of Hosseini advantageous over the instant application by allowing a scribing to create a texture step of the instant application to be eliminated.  

Regarding claim 10, HOSSEINI and Patton teach the method of claim 7 as discussed above and Patton further discloses wherein the textured region is a roughened portion on the second surface of the diamond (par. 32 discloses light-induced ablation of the gemstone material which indicates that material is removed where the laser hits the gemstone which means this area is now indented, also known as textured or roughened, from the smooth surface of the gemstone; par. 32 discloses the method for producing the micro discrete indicia15, which is also a texture, on the gemstone 20 and par. 33 and figure 2c disclose and show the method being performed on the bottom side of the gemstone 20).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the textured region is a roughened portion on the second surface of the diamond, as suggested and taught by Patton, for the purpose of providing an advantageous means for marking each gemstone (Patton par. 30).

the method of claim 1 as discussed above and Patton further discloses textured regions on the second surface of the diamond by translating a pulsed laser beam system across the second surface, (par. 32 discloses light-induced ablation of the gemstone material which indicates that material is removed where the laser hits the gemstone which means this area is now indented, also known as textured or roughened, from the smooth surface of the gemstone; par. 32 discloses the method for producing the micro discrete indicia15, which is also a texture, on the gemstone 20 and par. 33 and figure 2c disclose and show the method being performed on the bottom side of the gemstone 20 that includes translating the laser beam across the surface to receive the texture).  Though HOSSEINI and Patton do not teach each textured region corresponding to a nucleation site, Hosseini teaches the opposite (page 13 lines 30 and 31, here not need be a single cut or scribe made in a gemstone to effect the formation of a facet) which would be render the teachings of Hosseini advantageous over the instant application by allowing a scribing to create a texture step of the instant application to be eliminated. HOSSEINI and Patton disclose the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a plurality of textured regions, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate further comprising fabricating a plurality of textured regions for the purpose of advantageously allowing for multiple locations on the diamond to be cleaved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761       

/JOEL M ATTEY/Primary Examiner, Art Unit 3763